Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Response to Amendment
Applicant’s Amendments filed on 10/20/2021 has been entered. Claims 1-20 remain pending. The amendments to Claims 3, 11, and 18-20 have overcome each and every objection to the claims.

Response to Arguments
Applicant’s arguments, see Pages 9-10 of Applicant’s Remarks, filed 10/06/2021, with respect to 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior art is Elkabetz (US20170371074). The prior art Elkabetz teaches a weather forecasting system that processes sensor data to predict future precipitation and atmospheric-based phenomena. The prior art Elkabetz teaches the limitations “a computer-implemented method, comprising: generating a first and second data based on a respective first raw data obtained from a first sensor and second raw data obtained from a second sensor; identifying an ambient situation corresponding to the first raw data and the second raw data; selecting from historical raw data of the first and second sensors, a group of raw data corresponding to the ambient situation.” The secondary prior art Hoey (US20140032506) teaches the limitation “a deviation between a first data and a second data.” The tertiary prior art Petousis (US20200097841) teaches the limitations “generating, via a first machine learning model, a first and second data based on a respective first raw data obtained from a first sensor and second raw data obtained from a second sensor, wherein the first machine learning model comprises a correction model used to correct the first and second raw data to generate the first and second data, respectively.” The combination of Elkabetz, Hoey, and Petousis are silent with regard to the limitation of “determining, based on a deviation between the first data and the second data, an inaccuracy of the first data indicating an inadequacy of the first machine learning model to correct the first raw data; correcting via a second machine learning model and after determining the inaccuracy of the first data, the first data based on the selected group of raw data” and there is no evidence which suggests that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863